Citation Nr: 1451356	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-02 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the knees as secondary to the service-connected bilateral pes planus disability. 

2.  Entitlement to an initial rating in excess of 10 percent for delusional disorder, grandiose type (claimed as schizophrenia). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an earlier effective date for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1972 and from March 1973 to March 1975. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In April 2011, the Board denied the claim for an initial rating in excess of 10 percent for the grandiose-type delusional disorder.  The April 2011 Board decision also remanded service connection for a bilateral knee disorder, including as secondary to a service-connected disability, and entitlement to a TDIU.  The Veteran appealed the Board's decision denying an initial rating in excess of 10 percent for the grandiose-type delusional disorder to the Court of Appeals for Veterans Claims (Court).  In a January 2014 memorandum decision, the Court vacated the Board's decision as to that issue and remanded the appeal for additional development.

As noted above, the issues of service connection for a bilateral knee disorder, including as secondary to a service-connected disability, and entitlement to a TDIU were remanded by the Board in April 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's knee disorder.  This was accomplished, and the claims were readjudicated in a June 2011 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Additional evidence has been received in regard to the claim for service connection for a bilateral knee disorder, including as secondary to a service-connected disability, after the June 2011 Supplemental Statement of the Case, without a waiver of initial RO consideration.  However, because the Board is granting service connection for the claim, the Veteran is not prejudiced by the Board's initial consideration of evidence not initially considered by the RO.  38 C.F.R. 
§ 20.1304(c) (2013).

The issues of an initial rating in excess of 10 percent for the grandiose-type delusional disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed DJD of the knees.

2.  Currently diagnosed DJD of the knees is etiologically related to the service-connected bilateral pes planus disability (flat feet).


CONCLUSION OF LAW

The criteria for service connection for service connection for DJD of the knees as secondary to the service-connected bilateral pes planus disability have been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a bilateral knee disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of DJD (arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for DJD of the Knees

The Veteran maintains that he developed a bilateral knee disorder as a result of his service-connected bilateral pes planus disability.  

Initially, the Board finds that the Veteran has currently diagnosed DJD of the knees, right worse than left.  See June 2011 VA knee examination report; see also June 2011 private medical opinion from Dr. N.C.  

The Veteran is also service-connected for bilateral, third degree pes planus.  See March 1976 rating decision.  
Next, the Board finds that the preponderance of the evidence weighs in favor of a finding that the Veteran's currently diagnosed DJD of the knees is related to his service-connected pes planus disability.  

The evidence includes a June 2011 VA examination report.  The examiner noted that the Veteran's claims file was reviewed.  The examiner also conducted a physical examination of the Veteran's knees and reported the Veteran's medical history and symptoms related to his bilateral knee disorder.  After reviewing x-ray findings, the examiner diagnosed the Veteran with DJD of the knees, right worse than left.  The examiner then stated that the Veteran had subjective, objective, and radiological data to support bilateral knee tri-compartment DJD.  There was no definitive evidence in the medical literature, however, that DJD of the knees was directly linked to a flatfoot deformity.  For these reasons, the examiner stated that he was unable to opine as to whether the Veteran's bilateral knee DJD was directly related to his service-connected bilateral pes planus disability without resorting to mere speculation.  

The Board finds that the June 2011 VA medical opinion weighs neither for nor against the Veteran's claim.  As noted by the VA examiner, the Veteran had subjective, objective, and radiological data to support bilateral knee tri-compartment DJD; however, the examiner did not render a definitive opinion.  

Weighing in favor of the Veteran's claim is a private June 2011 medical opinion from N.C., a chiropractor.  N.C. noted that the Veteran complained of bilateral foot pain and bilateral knee pain.  An examination of his feet and knees was performed, as well as a radiograph analysis.  While performing the examination of the knees, N.C. noted that the Veteran was wearing a knee brace on his right knee for stability and pain reduction.  His gait showed that he stood and walked with more weight and pressure on the medial aspect of the plantar surface of the feet.  Evaluation of the feet showed callus formation on the balls of the Veteran's right and left feet, more prominent on the medial aspects.  A loss of the normal arch of the feet was also noted.  Radiographic analysis of the knees indicated moderate degenerative osteoarthritis of the knees, more prevalent in the medial compartment.  The Veteran also submitted an MRI report which showed tri-compartment DJD, more severe in the medial compartment and a torn medial meniscus of the right knee.  

N.C. then noted that, as a Doctor of Chiropractic, he studied posture, gait, and atalgia in reference to musculoskeletal complaints.  N.C. explained that, when a person loses the normal arch in both feet, the body has a natural tendency to compensate by rolling the knees medially, and thus affects the normal alignment and function of the joint.  Furthermore, the gait is forever changed and an antalgic pattern is developed to compensate for the loss of the arches and the compensation takes place at the knee joints and at the hip joints.  N.C. also noted that degenerative arthritis is a condition that develops from such aberrant motion and progresses over years.  N.C. then opined that, in his professional opinion, the severity of the Veteran's pes planus disability more likely than not led to his current bilateral knee condition.  

The Board finds the June 2011 medical opinion by N.C. probative as to whether the currently diagnosed bilateral DJD is related to the service-connected pes planus disability.  N.C. conducted a physical examination, reviewed x-rays and an MRI report, interviewed the Veteran, and provided an opinion supported by a clear rationale.  See Prejean, 13 Vet. App. at  448-9; see also Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; Claiborne, 19 Vet. App. at 186.  

The remaining evidence of record has been reviewed, but does not contradict N.C.'s medical findings or his opinion as to the etiology of the Veteran's bilateral knee disorder.  

As the preponderance of the evidence weighs in the Veteran's favor, service connection for DJD of the knees as secondary to the service-connected pes planus disability, is warranted.  



ORDER

Service connection for DJD of the knees as secondary to the service-connected pes planus disability is granted.


REMAND

Rating for Grandiose-Type Delusional Disorder

As discussed above, in April 2011, the Board denied the claim for an initial rating in excess of 10 percent for the grandiose-type delusional disorder.  The Veteran appealed the Board's decision denying an initial rating in excess of 10 percent for the grandiose-type delusional disorder to the Court.  In a January 2014 memorandum decision, the Court vacated the Board's decision as to that issue and remanded the appeal for additional development.

The January 2014 Court memorandum decision vacated and remanded the Board's decision because the Board relied on an inadequate VA medical opinion in denying the Veteran's claim for a rating in excess of 10 percent for grandiose-type delusional disorder.  Specifically, the Board relied on a September 2009 VA examination report where the examiner opined that the Veteran's mental disorder symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  As noted by the Court, the examination report contained single-word "yes" or "no" responses to the questions posed regarding the effect on occupational and social functioning and provided no rationale whatsoever for the opinion rendered.  In sum, the Court noted that instead of relying on the VA examiner's conclusory statements regarding the impact on occupational and daily activities, the Board should have returned the opinion as inadequate because the examiner failed to provide any analytical support for the opinion.  For these reasons, the Board finds that a remand for a new VA examination and medical opinion is warranted. 

Further, the last VA treatment record is dated January 31, 2014 from the Valdosta Community Based Outpatient Clinic (CBOC).  Updated VA treatment records should be obtained and associated with the claims. 

TDIU

The outcome of the claim for a TDIU could be affected by the results of development ordered on remand.  Thus, the TDIU claim is inextricably intertwined with the claim being developed.  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Manlicon Issues

In a May 2013 rating decision, the RO denied (1) an earlier effective date regarding nonservice-connected pension; (2) a rating in excess of 10 percent for delusional disorder, grandiose type (currently on appeal); (3) an increased rating in excess of 10 percent for pes planus; (4) a compensable rating for epidermophytosis; 
(5) entitlement to automobile and adaptive equipment or adaptive equipment; 
(6) entitlement to special monthly compensation based on aid and attendance; 
(7) service connection for degenerative disc disease of thoracolumbar spine due to service connected flat feet; (8) entitlement to aid and attendance allowance for a dependent; (9) entitlement to special monthly compensation based on housebound status; and (10) service connection for degenerative disc disease of cervical spine due to service connected flat feet.  

In March 2014, the Veteran filed a notice of disagreement (NOD) with the May 2013 rating decision; however, the NOD is partially illegible and should be clarified by the Veteran on remand.  In this regard, the NOD clearly demonstrates the Veteran's intention to disagree with the denial of an earlier effective date for nonservice-connected pension benefits; however, although other issues are listed on the Veteran's NOD, they are illegible.  Accordingly, the RO should contact the Veteran to clarify which issues, in addition to an earlier effective date for non-service connected pension, he seeks to appeal.  Thereafter, the RO should issue a statement of the case as to those issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding service treatment records from January 31, 2014 to the present from the VA Valdosta CBOC.  Any negative responses should be documented in the record.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity and manifestations of his service-connected grandiose-type delusional disorder.  The complete record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination.  The examiner must also fully describe the level of social and occupational impairment attributable to the Veteran's grandiose-type delusional disorder symptoms. 

A complete rationale for all opinions must be provided.

3.  Contact the Veteran regarding his March 2014 NOD and request clarification as to which issues he seeks to appeal, in addition to the issue of entitlement to an earlier effective date for nonservice-connected pension benefits.  Thereafter, the RO/AMC should issue a statement of the case.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

4.  Thereafter, readjudicate the issues of an initial rating higher than 10 percent for delusional disorder, grandiose type, and entitlement to a TDIU in light of the complete record.  If any benefits sought on appeal remain denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


